Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

Response to After Final Office Action Amendment
The after final Office Action amendment filed on 05/06/2022 has been entered.  Claims 1-6, 8-19 and 19-20 are now pending in the application. Claims 1 and 15 have been amended and claims 7 and 21 have been canceled by the Applicant.  Claims 1-6, 8-17 and 19-20 are found allowable. 

Allowable Subject Matter

Claims 1-6, 8-17 and 19-20 are allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

In regard to independent claim 1, directed towards an optical imaging system, the closest cited prior art of Hayashi teaches (see Figs. 1-21) such an optical imaging system (i.e. wide angle imaging lens unit, apparatus and information device, see Abstract, paragraphs [01-02, 04-05, 08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16) comprising: 
a first lens comprising negative refractive power (L1 negative meniscus lens, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a second lens comprising negative refractive power (L2 negative meniscus lens, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a third lens comprising positive refractive power and comprising a concave object-side surface and a convex image-side surface (as L3 with concave object side, Figs. 4, 13, 16 and convex image side surface, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a fourth lens comprising positive refractive power and comprising a convex object-side surface and a convex image-side surface (as positive L4 with convex object side surface in see Figs. 1, 10, and convex image side surface,  see paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a fifth lens comprising positive refractive power and comprising a convex object-side surface and a convex image-side surface (as positive biconvex lens in doublet of L5 with convex object-side surface and a convex image-side surface see paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a sixth lens comprising negative refractive power and comprising a concave object-side surface and a concave image-side surface (as negative biconcave lens L6 in doublet, with  concave object-side surface and a concave image-side surface, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); and
a seventh lens comprising positive refractive power (positive L7 paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16), 
wherein the optical imaging system comprises a total of seven lenses and the first to seventh lenses are sequentially disposed from an object side toward an image side (as L1 through L7 are in sequence from object to image side of imaging lens Abstract, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16) such that the fifth lens is spaced apart from the fourth lens at an optical axis (as L5 is spaced apart from L4, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16),
wherein the lens, and the seventh lens are formed of plastic (i.e. as seventh lens as sell as second lens are made of plastic, see Abstract, paragraphs [05, 07, 18-22], see Tables 1-11, as depicted in Figs. 1, 4, 7, 10, 13 and 16),
wherein the first lens, the lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. as L1, L3, L4, L5, and L6 are made of glass material, paragraphs [05, 07, 18-22], see Tables 1-11, as depicted in Figs. 1, 4, 7, 10, 13 and 16),
and wherein an image-side surface of the fifth lens and an object-side surface of the sixth lens are cemented to each other (as L5 front lens and L6 back lens are cementer lens pair, paragraphs [13, 18-22], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16). Hayashi does not specify that third lens (L3) is formed of plastic and that second lens (L2) is formed of glass (i.e. instead Hayashi teaches that L3 is glass and L2 is plastic, as paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16), and that that in the same embodiment L3 has concave surface on object side and L4 has convex surface on object side (i.e. however as noted all L3 and L4 lenses are positive and have convex surfaces on image sides as required, see Tables 1-11, Figs. 1-16, where L3 is concave on object side in embodiments Figs. 4, 13, 16, and L4 is convex on object side in embodiments of Figs. 1 and 10, with corresponding tables). However, glass and plastics are known materials and known properties of lenses in optical lens systems, and the use thereof would have been predictable to one of ordinary skill in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider applying plastic material (as used for lens L2) for third lens, and glass material (as used for lens L3) for second lens, given the benefits of these materials/qualities include that optical systems uses a combination of glass lenses and plastic lenses, since using the characteristic that a plastic material can be molded to desired shapes and is cheap, the cost of the whole optical system is reduced effectively, while by using the characteristic that a glass material is stable, glass lens(es) reduce sensibility to temperature of the optical system, and enable the optical system to also operate normally in a severe environment, through combination of plastic and glass lenses thereby correcting the back focus variation due to the temperature changes, while having high resolution and compact size wide-angle lens, as taught by Hayashi (see Abstract, paragraphs [03-05, 09-11, 19], Fig. 1, 2), and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.). 
Moreover, Hayashi does disclose that third lens L3 has concave surface on object side, and fourth lens L4 has convex surface on object side (i.e. as noted all L3 and L4 lenses are positive and have convex surfaces on image sides as required, see Tables 1-11, Figs. 1-16, and L3 is concave on object side in embodiments Figs. 4, 13, 16, while L4 is convex on object side in embodiments of Figs. 1 and 10, with corresponding tables). Hence, because these two cases where fourth lens is bi-convex or mildly concave-convex lens (and/or where third lens is concave-convex or bi-convex lens) were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute for forth lens mildly concave surface with convex surface on object side (or alternatively substitute on third lens the mildly convex surface with concave surface on object side), given that in all cases both third and fourth  lens are positive, and as such arranging positive third lens on the image side of the negative second lens, spherical aberration, axial chromatic aberration, and chromatic aberration of magnification generated in the front group lens are corrected,  while also disposing positive fourth lens on the most object side of the rear group lens with positive fifth lens, the light flux diverged by the first and second lenses is gradually condensed, and the occurrence of spherical aberration is suppressed (see Hayashi, paragraphs [07-08]) (See also MPEP §2144.06). 
However, regarding claim 1, the prior art of Hayashi taken either singly or in combination fails to anticipate or fairly suggest such an optical imaging system including the specific arrangement where additionally the condition involving TTL as a distance from an object- side surface of the first lens to an imaging plane of an image sensor, IMGH as a half of a diagonal length of the imaging plane of the image sensor, which satisfies that 
TTL/(2*IMGH) < 3.117, in combination with all other claimed limitations of claim 1. 

With respect to claims 2-6 and 8-14, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

In regard to independent claim 15, directed towards an optical imaging system, the closest cited prior art of Hayashi teaches (see Figs. 1-21) such an optical imaging system (i.e. wide angle imaging lens unit, apparatus and information device, see Abstract, paragraphs [01-02, 04-05, 08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16) comprising: 
a first lens comprising negative refractive power and having a meniscus shape, of which an object-side surface is convex (L1 negative meniscus lens, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a second lens comprising negative refractive power and having a meniscus shape, of which an object-side surface is convex (L2 negative meniscus lens, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a third lens comprising positive refractive power and comprising a concave object-side surface and a convex image-side surface (as L3 with concave object side, Figs. 4, 13, 16 and convex image side surface, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a fourth lens comprising positive refractive power and comprising a convex object-side surface and a convex image-side surface (as positive L4 with convex object side surface in see Figs. 1, 10, and convex image side surface,  see paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a fifth lens comprising positive refractive power and comprising a convex object-side surface and a convex image-side surface (as positive biconvex lens in doublet of L5 with convex object-side surface and a convex image-side surface see paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a sixth lens comprising negative refractive power and comprising a concave object-side surface and a concave image-side surface (as negative biconcave lens L6 in doublet, with  concave object-side surface and a concave image-side surface, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); and
a seventh lens comprising positive refractive power (positive L7 paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16), 
wherein the optical imaging system comprises a total of seven lenses and the first to seventh lenses are sequentially disposed from an object side toward an image side (as L1 through L7 are in sequence from object to image side of imaging lens Abstract, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16) such that the fifth lens is spaced apart from the fourth lens at an optical axis (as L5 is spaced apart from L4, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16),
wherein the lens, and the seventh lens are formed of plastic (i.e. as seventh lens as sell as second lens are made of plastic, see Abstract, paragraphs [05, 07, 18-22], see Tables 1-11, as depicted in Figs. 1, 4, 7, 10, 13 and 16),
wherein the first lens, the lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. as L1, L3, L4, L5, and L6 are made of glass material, paragraphs [05, 07, 18-22], see Tables 1-11, as depicted in Figs. 1, 4, 7, 10, 13 and 16),
and wherein an image-side surface of the fifth lens and an object-side surface of the sixth lens are cemented to each other (as L5 front lens and L6 back lens are cementer lens pair, paragraphs [13, 18-22], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16). 
Hayashi does not specify that third lens (L3) is formed of plastic and that second lens (L2) is formed of glass (i.e. instead Hayashi teaches that L3 is glass and L2 is plastic, as paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16), and that that in the same embodiment L3 has concave surface on object side and L4 has convex surface on object side (i.e. however as noted all L3 and L4 lenses are positive and have convex surfaces on image sides as required, see Tables 1-11, Figs. 1-16, where L3 is concave on object side in embodiments Figs. 4, 13, 16, and L4 is convex on object side in embodiments of Figs. 1 and 10, with corresponding tables). 
However, glass and plastics are known materials and known properties of lenses in optical lens systems, and the use thereof would have been predictable to one of ordinary skill in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider applying plastic material (as used for lens L2) for third lens, and glass material (as used for lens L3) for second lens, given the benefits of these materials/qualities include that optical systems uses a combination of glass lenses and plastic lenses, since using the characteristic that a plastic material can be molded to desired shapes and is cheap, the cost of the whole optical system is reduced effectively, while by using the characteristic that a glass material is stable, glass lens(es) reduce sensibility to temperature of the optical system, and enable the optical system to also operate normally in a severe environment, through combination of plastic and glass lenses thereby correcting the back focus variation due to the temperature changes, while having high resolution and compact size wide-angle lens, as taught by Hayashi (see Abstract, paragraphs [03-05, 09-11, 19], Fig. 1, 2), and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.). 
Moreover, Hayashi does disclose that third lens L3 has concave surface on object side, and fourth lens L4 has convex surface on object side (i.e. as noted all L3 and L4 lenses are positive and have convex surfaces on image sides as required, see Tables 1-11, Figs. 1-16, and L3 is concave on object side in embodiments Figs. 4, 13, 16, while L4 is convex on object side in embodiments of Figs. 1 and 10, with corresponding tables). Hence, because these two cases where fourth lens is bi-convex or mildly concave-convex lens (and/or where third lens is concave-convex or bi-convex lens) were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute for forth lens mildly concave surface with convex surface on object side (or alternatively substitute on third lens the mildly convex surface with concave surface on object side), given that in all cases both third and fourth  lens are positive, and as such arranging positive third lens on the image side of the negative second lens, spherical aberration, axial chromatic aberration, and chromatic aberration of magnification generated in the front group lens are corrected,  while also disposing positive fourth lens on the most object side of the rear group lens with positive fifth lens, the light flux diverged by the first and second lenses is gradually condensed, and the occurrence of spherical aberration is suppressed (see Hayashi, paragraphs [07-08]) (See also MPEP §2144.06). 
However, regarding claim 15, the prior art of Hayashi taken either singly or in combination fails to anticipate or fairly suggest such an optical imaging system including the specific arrangement where additionally the condition involving f3 as a focal length of the third lens, f as an overall focal length of the optical imaging system including the first lens to the seventh lens, and satisfying that 
0.02 < f/f3 < 0.08, in combination with all other claimed limitations of claim 15. 

With respect to claims 16-17 and 19-20, these claims depend on claim 15 and are allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIN PICHLER/Primary Examiner, Art Unit 2872